                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                         Civil Action No. 3:21-cv-00079-RJC-DCK


LAUREN SMITH,                             )
                                          )
                    Plaintiff,            )                        FIRST
                                          )                        AMENDED
      vs.                                 )                        COMPLAINT
                                          )                      (Jury Trial Requested)
THE UNIVERSITY OF NORTH                   )
CAROLINA CHARLOTTE, ROBERT                )
MCEACHNIE, in his individual and official )
Capacities, AND THE U NIVERSITY OF        )
NORTH CAROLINA SYSTEM, through its        )
Governing body, the BOARD OF              )
GOVERNORS OF THE UNIVERSITY OF            )
NORTH CAROLINA,                           )
                                          )
                    Defendants.           )
________________________________________ )


                                        I. INTRODUCTION

                                            COMPLAINT

       The Plaintiff, Lauren Smith, complaining of the Defendants, hereby alleges and says the

following:

                                             I.
                                    NATURE OF THE ACTION

       1.      This civil action has been commenced by the Plaintiff to rectify, and otherwise

remedy violations of 20 U.S.C. 1681(a) as more fully set forth herein.

       2.      This is also an action brought under the North Carolina Constitution.

       3.      This is also an action brought under North Carolina common law, for intentional

infliction of emotional distress.

                                                1
        4.      Plaintiff seeks compensatory damages, pecuniary damages, injunctive relief, and

such other relief to which she is entitled as a consequence of the acts taken against her by

Defendants.

                                         II.
                        PARTIES & JURISDICTIONAL STATEMENT

        5.      Plaintiff Lauren Smith is a female citizen and resident of Gaston County, North

Carolina. At most times relevant herein, Ms. Laws was a student at the University of North

Carolina Charlotte (hereafter UNCC).

        6.      The Defendant The University of North Carolina Charlotte, is a constituent

institution of the Defendant The University of North Carolina System. The Defendant UNCC is

located in and operates in Mecklenburg County, North Carolina.

        7.      Defendant The University of North Carolina System is governed by the Board of

Governors of the University of North Carolina, as established by Chapter 116 of the North

Carolina General Statutes.

        8.      The Board of Governors of The University of North Carolina System is a body

politic that is able and capable in law to be sued and sue in the courts, to acquire and sell real estate

and perform related functions, and in general to do all things that can be legally done by a body

corporate and/or politic.

        9.      Collectively the Defendant university entities are referred to as the University

Defendants.

        10.     Defendant Robert McEachnie was and is, upon information and belief, employed

by the Defendant Universities and works as a professor at UNCC.

        11.     This Court has jurisdiction over the parties and subject matter of this Complaint.

Venue is proper in Mecklenburg County.

                                                    2
                                   III.
                            STATEMENT OF FACTS

12. Ms. Smith is now 24 years old. Ms. Smith was 21 when the incidents in question

   began.

13. Ms. Smith grew up in Gaston County, North Carolina, and received her high school

   diploma from Gastonia’s Forestview High School in 2013. Ms. Smith earned a degree

   from UNCC in Religious Studies and graduated in 2018.


14. Ms. Smith is a very hard-working person. She is employed full time, and has pursued

   additional degrees at UNCC, including a Bachelor of Arts in History and a teaching

   certificate. She anticipates completing her history degree and obtaining her teaching

   certificate in or about 2022.


15. Ms. Smith enrolled in a UNCC Ancient Christianities class for spring semester, 2017.

   It is there that she met Defendant Robert McEachnie. Upon information and belief,

   Defendant McEachnie has been employed by UNCC for approximately eleven years.


16. Within a few weeks of the commencement of the class, in the spring of 2017, Ms. Smith

   was encouraged by fellow students to participate in gatherings Mr. McEachnie hosted in

   his office between classes. Mr. McEachnie held court in these office gatherings, which

   sometime lasted for hours.       He told the assembled group of his academic

   accomplishments, including a book which he had written and said was being released at

   that time. Mr. McEachnie as charming and engaging in these early meetings. The

   students were attracted to his energy and enthusiasm.

17. In the office gatherings, Defendant Robert McEachnie encouraged the students to


                                        3
   disclose very personal and private details of their lives, in part by sharing details of his

   own illness with them.

18. At one office session, when other students were present, Mr. McEachnie questioned

   Ms. Smith about a doctor’s appointment, and later gleaned information from her about

   her medical conditions.

19. From the time he met her, Mr. McEachnie groomed Ms. Smith for a sexual relationship

   with him. Mr. McEachnie encouraged Ms. Smith to speak frankly with him about her

   thoughts and ideas and her personal life. She shared with him intimate details of her life.

   Mr. McEachnie complimented her, while at the same time bragging about his academic

   accomplishments so that she would hold him in high regard. He told her to go to

   graduate school, and that he would help her apply and write a letter of recommendation

   for her.


20. In or about late April 2017, Mr. McEachnie began to invite Ms. Smith to come to his

   office alone. In these closed door sessions in Mr. McEachnie’s office he confided in

   Ms. Smith additional details of his personal life, his marital situation and his sexual

   habits and propensities.

21. Ms. Smith and Mr. McEachnie began to communicate through social media using false

   usernames created by Mr. McEachnie, and twitter and text messages with false

   identifiers.

22. Beginning a few weeks after the commencement of the office meetings, Mr.

   McEachnie invited Ms. Smith and another female student to his home for dinners at

   which his wife and children were present.

23. Mr. McEachnie pursued Ms. Smith, inviting her to come to his house when his family

                                           4
   was out of town. He called Ms. Smith late at night, and told her everything would work

   itself out, and they would be together.

24. Upon information and belief, another student of Mr. McEachnie, AW, was subjected to

   sexual overtures and inappropriate touching by Mr. McEachnie while on the Israel study

   abroad trip in the summer of 2017. Ms. AW was in a very vulnerable position, having

   serious medical conditions. Ms. AW states that she rejected Mr. McEachnie’s overtures

   and that his response was to threaten her ability to get into graduate school if she told

   anyone.

25. This information regarding AW became known to Ms. Smith only after Ms. Smith

   ended the relationship with Mr. McEachnie.

26. AW reported Mr. McEachnie’s sexual overtures and actions to the University by

   reporting him to his Department Chair in early July 2017. She also reported her belief

   that Mr. McEachnie was involved in a relationship with a student during the Mt. Zion

   trip, stating she had observed them spend considerable time together, and that there were

   sexual texts from Mr. McEachnie to Ms. Smith on Ms. Smith's phone.

27. The UNCC investigative report created in response to Ms. Smith’s 2019complaint

   reveals that AW's allegations were not even given a cursory investigation in 2017, and

   would apparently have been permanently hidden had Ms. Smith not come forward with

   her own complaint in July, 2019.

28. The Department Chair to whom AW complained in July 2017 stated that he failed to

   take action in response to the AW's complaint because he had misunderstood his

   obligations under the applicable University policy.

29. However, communications between AW and the Department Chair show that the Chair


                                             5
      emailed AW multiple times, promised AW an investigation, asked her for the identity of

      witnesses, and asked her for the identity of the student who was having a relationship

      with Mr. McEachnie.       The Department Chair promised to approach the student

      witnesses, and then promised to meet with AW, yet failed to follow up with AW, and

      upon information and belief, failed to follow up with any witnesses.

30. Instead of an investigation of AW's complaint, upon information and belief, the Chair

      asked only Mr. McEachnie if he had a sexual relationship with a student. Mr.

      McEachnie denied it at that time, and the Chair closed the book on the investigation--

      which was opened two years later when Ms. Smith came forward.


31. Ms. Smith applied to the UNCC sponsored Mt. Zion summer study abroad program,

      held in Jerusalem in the summer of 2017.       Mr. McEachnie encouraged Ms. Smith to

      participate in this program, a program for which he was responsible along with another

      UNCC professor. Mr. McEachnie graded student participation on the program. The

      students on the Mt. Zion trip were essentially in the custody of UNCC, with Mr.

      McEachnie one of the two professors leading the trip.

32. Under North Carolina criminal law, N.C.G.S. 14-27.31, it is unlawful for a person

      having custody of another to have a sexual relationship with the person for whom they

      are caring, and consent to the activity is not a defense.

33.     As a part of her application for the study abroad program, Ms. Smith completed a

      medical form which disclosed her medical and psychological conditions, and

      medications. Mr. McEachnie had access to and read this medical form. Before the

      trip to Israel commenced, Mr. McEachnie was aware that Ms. Smith suffered from

      serious psychological conditions and was actively undergoing treatment for those

                                             6
      conditions. Once in Israel Ms. Smith stopped taking what at the time was her primary

      medication for these conditions. Mr. McEachnie was also aware that she had stopped

      taking this medication, and able to observe the serious side effects which abruptly

      stopping this medication caused.

34.       At the time of the trip to Israel, Ms. Smith's medical conditions and medication

      regime impaired her ability make decisions and to assess risk. Due to this, Ms. Smith

      was not capable of making informed, logical decisions. As such she acted rashly to her

      detriment. She was not capable of fully consenting to the relationship with Mr.

      McEachnie. Mr. McEachnie was or should have been aware of Ms. Smith's inability to

      fully consent, given that he was aware of her conditions, changes in medications, and

      behavior.

35. In Israel, Mr. McEachnie’s attentions toward Ms. Smith increased significantly. He

      communicated with her by text, twitter and Whatsapp. These private communications

      took place on a daily basis, many times multiple times per day. As a matter of the nature

      of the study program Ms. Smith also worked with Mr. McEachnie on a daily basis,

      under the rugged conditions and high temperatures the dig required. Mr. McEachnie

      and Ms. Smith used false names on each of their social media platforms.

36. After arriving in Israel, Mr. McEachnie began a sexual relationship with Ms. Smith.

      Mr. McEachnie manipulated Ms. Smith, and took advantage of the respect and trust she

      had in him as a professor.

37. Mr. McEachnie abused his position as a teacher in order to have a sexual relationship

      with Ms. Smith. Mr. McEachnie made false promises to Ms. Smith of both a very

      personal and a professional nature, took advantage of her serious medical conditions,


                                            7
   and exhorted great control over her.

38. Mr. McEachnie dictated virtually every aspect of his interactions with Ms. Smith during

   the Mt. Zion trip and expected Ms. Smith to acquiesce to his decisions.

39. Mr. McEachnie's actions toward Ms. Smith constituted sexual harassment, creating a

   hostile environment for her.

40. Upon information and belief, a UNCC school official with the authority to remedy the

   discrimination had actual notice or knowledge of the alleged discriminatory conduct and

   failed to act to stop the discriminatory conduct.

41. Upon information and belief, the UNCC leader of the trip, and/or staff members on the

   trip, had knowledge of Mr. McEachnie's sexual behavior with the plaintiff and with at

   least one other female student on the trip.

42. The UNCC group on the 2017 Mt. Zion trip was small, with only approximately 18

   students in attendance, along with a handful of staff.. The students and staff socialized

   in the evenings, going to dinner and drinking together.

43. Numerous students noted that there was a lot of "drama" on the trip, in part caused by

   the response of students to the talk that Mr. McEachnie was having a sexual relationship

   with the Plaintiff. Students confronted each other about whether they believed there

   was a sexual relationship, with some "defending" Mr. McEachnie by saying he would

   not do such a thing, others saying that in fact he was having sex with a student. After

   text messages between Ms. Smith and Mr. McEachnie were discovered by students, it

   was widely known that Mr. McEachnie was engaged in a sexual relationship.

44. According to one student, there were 18 students on the2017 Mt. Zion trip, and "we all

   knew" of the relationship between Mr. McEachnie and Ms. Smith.


                                          8
45. A student on the 2017 Mt. Zion trip observed that the other UNCC professor leading the

      trip flirted with female students. At times, after he had too much to drink, he would

      approach female students, touch their hands, and make comments about their looks. Due

      to his behavior as well as the rumor that his second wife was a much younger student,

      upon information and belief participants were deterred from reporting Mr. McEachnie's

      misconduct to this other UNCC professor.

46. Moreover, according to one student on the 2017 trip, a group of the female students

      openly referred to themselves as "Robert's hoes", Robert referring to Mr. McEachnie,

      and "hoes" a slang term for whores.

47.     This failure to respond to the actions of Mr. McEachnie by UNCC staff on the trip was

      deliberate indifference to gender discrimination, which caused Plaintiff Smith to

      undergo additional harassment. In addition, UNCCs failure to investigate the AW

      complaint in 2017 caused Plaintiff Smith to undergo additional harassment.

48.     Moreover, due to UNCCs failure to investigate the AW complaint in 2017, Mr.

      McEachnie was a participant in both the 2018 and 2019 Mt. Zion trip, again in a role

      overseeing students.

49. Upon information and belief, Mr. McEachnie sexually harassed female students on

      both the 2018 and 2019 Mt. Zion trips.

50. On both occasions, students report inappropriate sexual conduct was engaged in. Mr.

      McEachnie is alleged to have made sexual overtures to female students on the 2018 trip

      or 2019 trip.

51. In 2017, after the official Mt. Zion summer study program ended, Mr. McEachnie

      urged Ms. Smith and another female student to extend their stay overseas. Ms. Smith


                                            9
   assented. She left to meet Mr. McEachnie in Turkey, where they stayed for a short

   time.

52. The two then travelled to London together where the relationship continued.

53. During this time, Mr. McEachnie became even more open with Ms. Smith, disclosing

   student grades and detailed assessments of student academic work. Mr. McEachnie

   violated the FERPA by these discussions and disclosures.

54. Mr. McEachnie also interfered with Ms. Smith’s education after their return from the

   Israel and London trip.

55. In the fall of 2017, Mr. McEachnie told Ms. Smith to drop two classes she had signed

   up for. He indicated that in order for them to continue their relationship she would have

   to drop the two classes, and she did.

56. From the beginning of their interactions, Mr. McEachnie manipulated Ms. Smith in

   many ways. He made numerous false statements to her about his intentions, and took

   advantage of her serious psychological conditions which made her unusually vulnerable

   to his actions.   He showed other student’s papers, implying that he could do the same

   with her private information.

57. Ms. Smith was severely damaged by Mr.McEachnie, and sought additional

   psychological help after her return to the United States in the fall of 2017. Eventually,

   Ms. Smith terminated the relationship with Mr. McEachnie in or about November 2017.

58. Ending the relationship did not terminate the pain caused by it and the psychological

   harm. That psychological harm continues to be a factor in Ms. Smith’s life.

59. In 2019, Ms. Smith reported Mr. McEachnie’s misconduct and some details of their

   relationship to the Department Chair.


                                           10
60. An investigation of Ms. Smith’s complaint to the Department chair was performed.

61. Although Mr. McEachnie acknowledged lying about material facts to his students on the

   Israel trip, misrepresenting his relationship with Ms. Smith, and engaging in a sexual

   relationship with a subordinate and vulnerable student while overseas, his employment

   was not terminated. The final report of the investigation fails to fully address certain

   critical allegations, including AW’s allegations of unwanted physical touching by Mr.

   McEachnie.

62. The investigation did not reach out to important witnesses, in particular, a staff member

   who witnessed Mr. McEachnie's 2018 and 2019 sexual overtures and heard

   inappropriate remarks, and to the UNCC faculty leader of the 2017 trip.

63. Moreover, the response to the complaint was not reasonably calculated to end the

   harassment in that. Professor McEachnie was allowed to continue teaching on the

   UNCC campus.        To Plaintiff's knowledge his misconduct was not publicized nor

   made known to future students or their families who would have benefitted by such

   knowledge.

64. The final report of the investigation fails to provide for adequate corrective and remedial

   actions to address Mr. McEachnie’s misconduct.

65. Mr. McEachnie violated UP 101. 3 entitled “Relationships between Students and

   Faculty Members or other University Employees” by having an “amorous relationship”

   with a student who he was teaching and supervising in the Ancient Christianities class,

   and during the summer study program.

                                   IV. LEGAL CLAIMS

                                 FIRST CAUSE OF ACTION


                                           11
                            (Violation of Title IX, 20 U.S.C. 1681(a))


        66.    Plaintiff re-alleges and incorporates by reference the allegations in the preceding

paragraphs as if set forth herein.

        67.    At all material times, upon information and belief, the Defendant Universities were

receiving federal funding as contemplated by Title IX, 20 U.S.C. 1681, et.seq.

        68. At all material times, Plaintiff Smith was a student at Defendant Universities.

        69.   The sex based harassment and conduct alleged in the foregoing paragraphs was so

server, pervasive and objectively offensive that it deprived Plaintiff of her access to educational

opportunities or benefits provided by the University Defendants. The sex based harassment

constituted both hostile environment and quid pro quo harassment.

        70. The Defendants deprived Plaintiff of educational benefits and created a hostile work

environment in violation of Title IX. because Plaintiff was a member of a protected class as a

female, she was subjected to sexual harassment and sexual misconduct, that harassment and

misconduct took place because of her gender, female, she was unable to consent to the acts and

therefore it was unwelcome, and she was further subjected to a hostile environment by the

Defendants’ failure to properly and adequately address the actions complained of.

        71. The Defendants’ failures to properly and adequately and promptly address the conduct

of the Defendant McEachnie resulted in Plaintiff, because of her gender, being excluded from

participation in, being denied the benefits of and being subjected to discrimination in the

Defendants’ education programs.

        72.   The benefits denied but are not limited to Plaintiff's exclusion from two fall

2017-2018 classes which Ms. Smith had chosen to take, but Mr. McEachnie persuaded her not to

take.

                                                12
       73. Defendants Universities failed to take immediate, appropriate and effective remedial

steps to resolve the complaints of A.W., Plaintiff’s fellow student, and of Plaintiff, and instead

acted with deliberate indifference to plaintiff and her co-students. Defendants engaged in a pattern

and practice of failing to address adequately the sexual harassment and sexual misconduct

allegations of students.   This policy had a disparate impact on female students and resulted in

disparate treatment of female students.

       74. Defendants failed to properly address Mr. McEachnie's sexual harassment of Ms.

Smith and violation of University policies in 2017, even though they had multiple opportunities to

do so. Had Defendants intervened with Mr. McEachnie while he was on the Mt. Zion trip, or

responded appropriately and conducted an investigation in July, 2017 when A.W. complained to

the Department Chair, Ms. Smith would have been spared several months of sexual harassment.

       75.   UNCC perpetuated and condoned a sexually hostile environment by failing to

investigate AW's complaint in 2017, failing to respond to the open misconduct of Mr. McEachnie

in 2017, and immediate, appropriate and effective remedial action after its 2019 investigation of

Ms. Smith's complaint.

       76. Plaintiff has suffered emotional distress and damage, and has lost tuition dollars as a

result of the Defendants’ conduct, including their deliberate indifference to her rights under Title

IX.

                                SECOND CAUSE OF ACTION

                              ( Violation of North Carolina Constitution)

       77.     Plaintiff re-alleges and incorporates by reference the allegations contained in the

Preceding Paragraphs of this Amended Complaint.




                                                13
       78.     Under the North Carolina Constitution, Art. I, Sec. 15, "the people have a right to

the privilege of education and it is the Duty of the State to guard and maintain that right.". Under

the North Carolina Constitution, Art. I, Sec. 19, Plaintiff is due equal rights under the law,

including the right to personal security and integrity.

       79.     The University Defendants had or have unconstitutional practices, customs or

policies of failing to adequately investigate and respond to complaints of sexual misconduct by

professors, and failing to adequately train personnel with respect to reporting and investigating

complaints of sexual misconduct by professors. This has had a disparate impact on female students

and resulted in disparate treatment of female students.

       80.     As a direct and proximate result of the discriminatory acts of the Defendant,

Plaintiff has sustained damages in the form of emotional distress, including, but not limited to

humiliation, sleeplessness, anxiety and depression.        Accordingly, Plaintiff is entitled to

compensatory damages in amounts to be proven at trial.

                                  THIRD CAUSE OF ACTION

                              (Intentional Infliction of Emotional Distress)

       81.     Plaintiff re-alleges and incorporates by reference the allegations contained in the

Preceding Paragraphs of this Amended Complaint.

       82.     Plaintiff was subjected to conduct which was both extreme and outrageous by

Defendant McEachnie and the University Defendants.

       83.     The extreme conduct included acts which were intolerable in a civilized society.

The acts were atrocious and went beyond the bounds of decency.         North Carolina courts have

repeatedly concluded that a pattern of sexually inappropriate workplace behavior may constitute

extreme and outrageous conduct.      Such conduct occurred here.


                                                 14
       84.      As a direct and proximate result of the extreme and outrageous acts of the

Defendant, Plaintiff has sustained severe emotional distress, including, anxiety and depression.

As a direct and proximate result of the extreme and outrageous acts of the Defendant, Plaintiff has

sustained damages in the form of emotional distress, including, but not limited to humiliation,

sleeplessness, anxiety and depression. Accordingly, Plaintiff is entitled to compensatory damages

in amounts to be proven at trial.

       85.      The actions of Defendant McEachnie were taken with the intent to cause, or

reckless disregard for the causing of severe emotional distress upon Plaintiff. Plaintiff is entitled

to receive punitive damages for these actions.


                                              V.
                                      PRAYER FOR RELIEF

   WHEREFORE, Plaintiff prays the Court to enter an Order:

   (A) Permanently enjoining Defendants from engaging in discriminatory practices;

   (B) Awarding Plaintiff monetary damages in the form of tuition, in amounts to be proved at

       trial;

   (C) Awarding Plaintiff compensatory damages for emotional distress, anxiety, depression and

       humiliation;

   (D) Awarding Plaintiff her reasonable attorneys’ fees and costs incurred in connection with

       this action;

   (E) Granting Plaintiff such further and different relief as the Court deems necessary and proper

       under the circumstances of this case.

                                             IV.
                                    JURY TRIAL DEMANDED

   Plaintiff demands a jury trial regarding the matters alleged herein.

                                                 15
This the March 22, 2021.


                                __/s/ Julie H. Fosbinder
                                Julie H. Fosbinder
                                Attorney for Plaintiff
                                N.C. State Bar No. 19400
                                FOSBINDER LAW OFFICE
                                840 Seneca Place
                                Charlotte, North Carolina 28210
                                Telephone: (704) 560-8600
                                Email: jhanfos2@gmail.com




                           16
